Case 3:18-bk-30213        Doc 49   Filed 01/31/19 Entered 01/31/19 15:23:41            Desc Main
                                   Document     Page 1 of 1



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: January 31, 2019



________________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

In the matter of
                                                 CASE NO. 18-30213
JOHN BLAINE STONE                                (CHAPTER 7)
                                                 (JUDGE HUMPHREY)
Debtor

                ORDER FOR PAYMENT OF COMPENSATION AND EXPENSES

                                       (Related Doc. #39)

     The Court, in the absence of any objections, having considered the applications for final
compensation and expenses, and the Clerk having enumerated the miscellaneous fees owed pursuant to
28 U.S.C. Sec. 1930(b):

      IT IS HEREBY ORDERED that the following compensation and expenses shall be paid by the
trustee from the estate:
NAME                                          DESCRIPTION                              AMOUNT
John G. Jansing, Trustee                      Fees                                      $1,700.35
John G. Jansing, Trustee                      Expenses                                    $201.13

IT IS SO ORDERED.

Copies to: Default List
